                                                                                  FILED
 1                                                                                JUN 17 2019
                                                                           CLERK. U.S OISTf?ICT C
 2
                                                                         ~$UTHtRN DISTRICT OF CAL~F~ ~IA
                                                                                          OJ.-   DFP JTY
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD GENE COPP,                                   Case No.: 3:19-cv-00789-WQH-AGS
     CDCR #AR-9139,
12
                                         Plaintiff,       ORDER:
13
                           vs.                            1) GRANTING MOTION TO
14
                                                          PROCEED IN FORMA PAUPERIS
     F. LOPEZ, Correctional Officer;
15                                                        [ECF No. 2]
     H. GOMEZ, Correctional Officer;
16   R. ROCHA, Correctional Officer;
     V. SIGMON, Psych. Tech.;                             AND
17   S. KELLAZ, Psychologist,
                                                          2) DIRECTING U.S. MARSHAL TO
18                                     Defendants.        EFFECT SERVICE OF COMPLAINT
19                                                        AND SUMMONS PURSUANT TO
                                                          28 U.S.C. § 1915(d) AND
20
                                                          Fed. R. Civ. P. 4(c)(3)
21
22         Plaintiff Richard Gene Copp, currently incarcerated at California Medical Facility
23   ("CMF") in Vacaville, California, filed a Complaint pursuant to the Civil Rights Act, 42
24   U.S.C. § 1983, on April 29, 2019. See Comp!., ECF No. I. Plaintiff claims several
25   correctional and medical officials at Richard J. Donovan Correctional Facility ("RJD") in
26   San Diego, California, violated his Eighth Amendment rights while he was incarcerated
27   there in June 2018. Id. at 1, 4-6. He seeks $20,000 in general and punitive damages and
28   demands a jury trial. Id. at 9.
                                                      I
                                                                             3: 19-cv-00789-WQH-AGS
 1          Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) at the time of
 2   filing; instead, he has filed a Motion to Proceed In Forma Pauperis ("IFP") pursuant to 28
 3   U.S.C. § 1915(a). See ECF No. 2.
 4   I.     Motion to Proceed IFP
 5          All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400. 1 See28 U.S.C. § 1914(a). The action may proceed despite a plaintiffs failure to
 8 prepay the entire fee only ifhe is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
10   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
11   "increments" or "installments," Bruce v. Samuels,_ U.S. _, 136 S. Ct. 627, 629
12   (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of
13   whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(l) & (2); Taylor v.
14   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
15          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
16   "certified copy of the trust fund account statement (or institutional equivalent) for ... the
17   6-month period immediately preceding the filing of the complaint." 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly
21   balance in the account for the past six months, whichever is greater, unless the prisoner
22   has no assets. See 28 U.S.C. § 1915(b)(l); 28 U.S.C. § 1915(b)(4). The institution having
23   custody of the prisoner then collects subsequent payments, assessed at 20% of the
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of$50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3: 19-cv-00789-WQH-AGS
 1 preceding month's income, in any month in which his account exceeds $10, and forwards
 2   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 3   Bruce, 136 S. Ct. at 629.
 4         In support of his IFP Motion, Plaintiff has submitted a Prison Certificate
 5   authorized by an accounting specialist at CMF, as well as a CDCR Inmate Statement
 6   Report demonstrating his trust account activity and balances for the six-months preceding
 7   the filing of his Complaint. See ECF No. 2 at 4, 6; 28 U.S.C. § 1915(a)(2); S.D. Cal.
 8   CivLR 3.2; Andrews, 398 F.3d at 1119. These documents show Plaintiff had no deposits
 9   and carried no balance in his trust account during that time, and they further demonstrate
10   he had no available balance on the books at the time of filing. See 28 U.S.C. § 1915(b)(4)
11   (providing that "[i]n no event shall a prisoner be prohibited from bringing a civil action
12   or appealing a civil action or criminal judgment for the reason that the prisoner has no
13   assets and no means by which to pay the initial partial filing fee."); Taylor, 281 F.3d at
14   850 (finding that 28 U.S.C. § 1915(b)(4) acts as a "safety-valve" preventing dismissal of
15   a prisoner's IFP case based solely on a "failure to pay ... due to the lack of funds
16   available to him when payment is ordered.").
17         Therefore, the Court GRANTS Plaintiffs Motion to Proceed IFP (ECF No. 2) and
18   assesses no initial partial filing fee per 28 U.S.C. § 1915(b)(l). However, the entire $350
19   balance of the filing fees mandated will be collected by the California Department of
20   Corrections and Rehabilitation ("CDCR") and forwarded to the Clerk of the Court
21   pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
22   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
23         A.     Standard of Review
24         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
25   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and§ 1915A(b). Under these
26   statutes, the Court must sua sponte dismiss a prisoner's IFP complaint, or any portion of
27   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
28   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en bane)
                                                   3
                                                                              3: l 9-cv-00789-WQH-AGS
 1 (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621F.3d1002, 1004 (9th Cir.
 2   2010) (discussing 28 U.S.C. § 1915A(b)). "The purpose of [screening] is 'to ensure that
 3   the targets of frivolous or malicious suits need not bear the expense of responding."'
 4   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 5 Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 6            "The standard for determining whether a plaintiff has failed to state a claim upon
 7   which relief can be granted under§ 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 8   Civil Procedure 12(b)(6) standard for failure to state a claim." Watison v. Carter, 668
 9 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
10   Cir. 2012) (noting that screening pursuant to§ 1915A "incorporates the familiar standard
11   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
12   12(b)(6)"). Rule 12(b)(6) requires a complaint "contain sufficient factual matter, accepted
13   as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.
14   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
15            Detailed factual allegations are not required, but "[t]hreadbare recitals of the
16   elements of a cause of action, supported by mere conclusory statements, do not suffice."
17 Iqbal, 556 U.S. at 678. "Determining whether a complaint states a plausible claim for
18   relief [is] ... a context-specific task that requires the reviewing court to draw on its
19 judicial experience and common sense." Id. The "mere possibility of misconduct" or
20   "unadorned, the defendant-unlawfully-harmed me accusation[s]" fall short of meeting
21   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F .3d 962, 969
22   (9th Cir. 2009).
23            B.    Plaintiffs Allegations
24            On June 25, 2018, Plaintiff claims he approached Correctional Officer ("C/O")
25   Jones,2 and asked to be assigned to a crisis bed because he was feeling suicidal. See
26
27
28   2   Officer Jones is not named as a Defendant.
                                                      4
                                                                                 3: 19-cv-00789-WQH-AGS
 1 Compl., ECF No. 1 at 4. Jones directed Plaintiff to return to his cell, but Plaintiff repeated
 2   that he felt suicidal and did not feel safe. During this encounter, Plaintiff claims C/Os
 3   Rocha, Lopez, and Gomez approached and "in an aggressive manner" directed him to
 4   return to his cell. Id. Plaintiff claims that as he began to walk back to his assigned
 5   building, Rocha, Lopez, and Gomez followed, and grabbed him "by the back of [his]
 6   arms." Id. When Plaintiff asked, "Why are you hurting my arms?" he was "thrown
 7   violently to the asphalt," and hit his head on the ground, which caused his prescription
 8   glasses to break and his head to bleed. Id. "At this time all 3 (three) C/Os began to punch
 9   and kick [him] as [he] lay bleeding on the ground face down." One C/O "stomped really
10   hard on [his] right hand." Id. After an alarm sounded, the C/Os "stopped assaulting [him]
11   as medical staff arrived." Id.
12          Plaintiff claims that Defendant Sigmon, a psychiatric technician, arrived but she
13   "merely wiped [his] bleeding head with saline," and "ignored [Plaintiffs] pleas" to take
14   him to a medical doctor. Id. C/Os Lopez and Gomez then escorted him to a holding cage
15   in the C-Facility gym, but refused to remove his cuffs "so [he] could wipe [his] bleeding
16   face." Id.
17          Three to five minutes later, S. Kellaz, a psychologist, arrived and asked Plaintiff
18   what had happened. Id. Plaintiff explained that he was "simply asking to go to [a] crisis
19   bed because [he was] suicidal," but Kellaz "stated she was on her way home," "would see
20   [him] tomorrow," and "left without calling medical." Id. at 5. C/O Lopez then returned,
21   shoved Plaintiff"really hard" against the metal grate of the holding cage, and "cut [his]
22   head open for a second time." Plaintiff claims Lopez also "attempted to kick [him] in the
23   testicles but missed and kicked [him] in the upper part of [his] thigh." Id.
24          Five minutes later, Plaintiff claims Lopez escorted him from the holding cage to
25   the "treatment center," and "squeezed [his] arm very hard" when an unidentified nurse
26   asked how he sustained his injuries. Id. "Fearing further assault," Plaintiff claims he told
27   the nurse "I fell." Id. The nurse responded, "It looks like you fell a couple times." Id.
28   ///
                                                   5
                                                                               3: l 9-cv-00789-WQH-AGS
 1             As pleaded, the Court finds Plaintiffs Complaint contains "sufficient factual
 2   matter, accepted as true," to state Eighth Amendment claims for relief that are "plausible
 3   on its face," Iqbal, 556 U.S. at 678, and therefore, sufficient to survive the "low
 4   threshold" set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
 5       1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Hudson v. McMillian,
 6   503 U.S. 1, 5, (1992) (unnecessary and wanton infliction of pain violates the Cruel and
 7   Unusual Punishments Clause of the Eighth Amendment); Wilkins v. Gaddy, 559 U.S. 34,
 8   37 (2010) (per curiam) (for claims arising out of the use of excessive physical force, the
 9   issue is "whether force was applied in a good-faith effort to maintain or restore discipline,
10   or maliciously and sadistically to cause harm.") (citing Hudson, 503 U.S. at 7); Colwell v.
11   Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) ("In order to prevail on an Eighth
12   Amendment claim for inadequate medical care, a plaintiff must show 'deliberate
13   indifference' to his 'serious medical needs."') (quoting Estelle v. Gamble, 429 U.S. 97,
14   104 (1976)); Conn v. City ofReno, 591F.3d1081, 1095 (9th Cir. 2010) ("A heightened
15   suicide risk or an attempted suicide is a serious medical need."), cert. granted, judgment
16   vacated, 563 U.S. 915 (2011), opinion partially reinstated, 658 F.3d 897 (9th Cir. 2011);
17   Williams v. Conkle, No. CV 17-4884-JAK (PLA), 2018 WL 6016123, at *4 (C.D. Cal.
18   Sept. 20, 2018) ("It has long been clear that an inmate's vulnerability to suicide
19   constitutes a serious medical condition.") (citing cases).
20            Therefore, the Court will direct the U.S. Marshal to effect service of summons
21   Plaintiffs Complaint on his behalf. 3 See 28 U.S.C. § 1915(d) ("The officers of the court
22   shall issue and serve all process, and perform all duties in [IFP] cases."); Fed. R. Civ. P.
23   4( c)(3) ("[T]he court may order that service be made by a United States marshal or
24   deputy marshal ... ifthe plaintiff is authorized to proceed in forma pauperis under 28
25
26
     3
27    Plaintiff is cautioned that "the sua sponte screening and dismissal procedure is cumulative
     of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may
28   choose to bring." Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                    6
                                                                              3: l 9-cv-00789-WQH-AGS
 1   u.s.c. § 1915.").
 2   III.   Conclusion and Order
 3          For the reasons explained, the Court:
 4          1.      GRANTS Plaintiffs Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 5   (ECF No. 2).
 6          2.      ORDERS the Secretary of the CDCR, or his designee, to collect from
 7   Plaintiffs trust account the $350 filing fee owed in this case by collecting monthly
 8   payments from the account in an amount equal to twenty percent (20%) of the preceding
 9   month's income and forward payments to the Clerk of the Court each time the amount in
10   the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
11   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED
12   TO THIS ACTION.
13          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
14   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
15          4.    DIRECTS the Clerk to issue a summons as to Plaintiffs Complaint (ECF
16   No. 1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each
17   named Defendant. In addition, the Clerk will provide Plaintiff with a certified copy of
18   this Order, certified copies of his Complaint, and the summons so that he may serve the
19   Defendants. Upon receipt of this "IFP Package," Plaintiff must complete the USM Form
20   285s as completely and accurately as possible, include an address where each named
21   Defendant may be found and/or subject to service pursuant to S.D. Cal. CivLR 4.lc., and
22   return them to the United States Marshal according to the instructions the Clerk provides
23   in the letter accompanying his IFP Package.
24          5.      ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
25   upon the Defendants as directed by Plaintiff on the USM Form 285s provided to him. All
26   costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed.
27   R. Civ. P. 4(c)(3).
28   ///
                                                    7
                                                                            3: l 9-cv-00789-WQH-AGS
 1            6.   ORDERS Defendants, once they have been served, to reply to Plaintiffs
 2   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
 3   Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while Defendants may occasionally be
 4   permitted to "waive the right to reply to any action brought by a prisoner confined in any
 5   jail, prison, or other correctional facility under section 1983," once the Court has
 6   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and§ 1915A(b),
 7   and thus, has made a preliminary determination based on the face on the pleading alone
 8   that Plaintiff has a "reasonable opportunity to prevail on the merits," the Defendants are
 9   required to respond).
10         7.      ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
11   serve upon Defendants, or if appearance has been entered by counsel, upon Defendants'
12   counsel, a copy of every further pleading, motion, or other document submitted for the
13   Court's consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
14   original document he seeks to file with the Clerk of the Court, a certificate stating the
15   manner in which a true and correct copy of that document has been was served on
16   Defendants or their counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
17   document received by the Court which has not been properly filed with the Clerk or
18   which fails to include a Certificate of Service upon the Defendants, or their counsel, may
19   be disregarded.
20         IT IS SO ORDERED.
21
22   Dated:
23                                               Hon. illiam Q. Hayes
                                                 United States District J age
24
25
26
27
28
                                                   8
                                                                              3: l 9-cv-00789-WQH-AGS
